Exhibit 10.2

AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This AMENDMENT to the Term Loan Credit Agreement, dated as of February 1, 2018
(this “Amendment”), is made and entered into by and among TEVA PHARMACEUTICAL
INDUSTRIES LIMITED, an Israeli company registered under no 52-0013-954, the
registered address of which is at Har Hozvim, Jerusalem, ISRAEL (the “Company”
or “Parent”), TEVA PHARMACEUTICALS USA, INC., a Delaware corporation, the
principal office of which is at 1090 Horsham Road, North Wales, Pennsylvania,
United States of America (“Teva USA” or the “US Borrower”), TEVA PHARMACEUTICAL
FINANCE NETHERLANDS III B.V., a besloten vennootschap incorporated under the
laws of the Netherlands, with its official seat (statutaire zetel) in Amsterdam,
the Netherlands and the registered address of which is Piet Heinkade 107, 1019GM
Amsterdam, registered with the Dutch trade register under number 855546876 (the
“Dutch Borrower”), TEVA FINANCE SERVICES B.V., a Curaçao company registered
under no. 105859 (0), the registered address of which is at Schout Bij Nacht
Doormanweg 40, Curaçao (“Teva Curaçao I”), TEVA FINANCE SERVICES II B.V., a
Curaçao company registered under no. 119570 (0), the registered address of which
is at Schout Bij Nacht Doormanweg 40, Curaçao (“Teva Curaçao II”), TEVA CAPITAL
SERVICES SWITZERLAND GMBH, a company organized under the laws of Switzerland,
registered under number CHE-113.868.008 (the “Swiss Borrower” and, together with
Teva USA, the Dutch Borrower, Teva Curaçao I and Teva Curaçao II, the
“Borrowers”), CITIBANK, N.A., (the “Administrative Agent”), and the Required
Lenders (as defined in the Credit Agreement defined below) party hereto.

W I T N E S S E T H.

Reference is made to the Term Loan Credit Agreement dated as of November 16,
2015 (as amended from time to time, the “Credit Agreement”), between, amongst
others, the Parent, the Borrowers, the Lenders named therein and the
Administrative Agent.

WHEREAS, the Loan Parties (as defined in the Credit Agreement), the
Administrative Agent and the Lenders party hereto have agreed to amend certain
provisions of the Credit Agreement as provided for herein;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Defined Terms

Section 1.1 Defined Terms. Each capitalized term used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such term in the
Credit Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II

Amendments

Section 2.1 Amendments. Subject to the occurrence of the Amendment Effective
Date:

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

““Existing Term Loans” means (a) the Senior Unsecured Japanese Yen Term Loan
Agreement among et al. the Parent, Teva Holdings K.K. and Sumitomo Mitsui
Banking Corporation, as administrative agent, dated March 22, 2017 and/or
(b) the Senior Unsecured Japanese Yen Term Loan Agreement among et al. the
Parent, Teva Holdings K.K. and Mizuho Bank, Ltd., as administrative agent, dated
December 17, 2013 and/or (c) the Senior Unsecured Fixed Rate Japanese Yen Term
Loan Credit Agreement among et al. the Parent, Teva Holdings K.K. (f/k/a Teva
Holdings GK) and Sumitomo Mitsui Banking Corporation, as administrative agent,
dated March 28, 2012 (in each case as the same may be amended or restated from
time to time).”

(b) Section 2.08(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“Notwithstanding the foregoing or anything contained herein to the contrary, if
Parent or any of its Subsidiaries use net cash proceeds from a disposition or an
incurrence of third party Indebtedness for borrowed money in the form of loans
and/or notes (“Pari Passu Prepayment Net Cash Proceeds”) to prepay any amount
under the Existing Term Loans, the Borrowers shall prepay the Loans such that
the aggregate prepayment of the Loans shall be no less than such Loans’ ratable
percentage of all of the Loans and Existing Term Loans outstanding on the date
of such prepayment with respect to the amount of such Pari Passu Prepayment Net
Cash Proceeds and, with respect to a prepayment in accordance with this
sentence, the integral multiple amounts set forth in clause (b) below shall be
inapplicable (it being understood that no Borrower shall be required to make a
prepayment as a result of the receipt of net cash proceeds from a disposition or
an incurrence of Indebtedness).

To determine any principal amount outstanding or amount of prepayment for
purposes of the immediately preceding sentence, (i) all currency conversions
shall be determined using the Dollar Equivalent on the date that is seven
Business Days preceding the prepayment date and (ii) the pro rata prepayment
requirement shall be satisfied if the aggregate prepayment of Loans shall be no
less than such Loans’ ratable percentage of all of the Loans and Existing Term
Loans outstanding on such date of determination.

“Dollar Equivalent” means the amount converted into Dollars using the 12:00 p.m.
New York City quoted spot rate appearing at
http://www.oanda.com/currency/converter for Yen on such day or, if such day is
not a Business Day, on the immediately preceding Business Day; provided that, to
the extent that a spot rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Dollar Equivalent” shall be the rate at
which Citibank, N.A. offers, in accordance with normal banking industry
practice, to exchange Yen in New York City prior to 12:00 p.m., New York City
time, on such date.”

(c) Section 6.01(xiii) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

“(xiii) the Parent may pay cash dividends (or dividends paid in the form of
common equity of the Parent) to its shareholders, to the extent lawful; provided
that the Parent shall not pay any cash dividends on its common equity unless the
Leverage Ratio, calculated as of the last day of the most recently ended Test
Period in accordance with Section 6.04

 

2



--------------------------------------------------------------------------------

and on a pro forma basis giving effect to such cash dividend and any other cash
dividends made since the end of the last Test Period, does not exceed 4.75x and
so long as no Event of Default has occurred and is continuing (or would result
therefrom) (it being understood and agreed that this proviso shall not restrict
any dividends to the holders of the Parent’s preferred equity, including the
Parent’s mandatory convertible preferred shares, or dividends paid in the form
of common equity of the Parent),”

(d) Section 6.04 of the Credit Agreement is hereby amended by deleting the grid
contained therein and replacing it with the grid below:

 

    

Column 1

  

Column 2

    

Four-quarter Test Period

ending with the quarters

below

     (a) Leverage Ratio    Q1 2018    No greater than 5.50x    Q2 2018    No
greater than 5.75x    Q3 2018    No greater than 5.90x    Q4 2018    No greater
than 5.90x    Q1 2019    No greater than 5.75x    Q2 2019    No greater than
5.50x    Q3 2019    No greater than 5.25x    Q4 2019    No greater than 5.00x   
Q1 2020    No greater than 4.75x    Q2 2020    No greater than 4.75x    Q3 2020
and thereafter    No greater than 4.50x (b) Interest Cover Ratio    The Interest
Cover Ratio for any Test Period shall be not less than 3.50:1.

ARTICLE III

Representations and Warranties

Section 3.1 Representations and Warranties to the Amendment Effective Date. Each
Loan Party hereby represents and warrants as of the Amendment Effective Date as
follows:

(a) all of the representations and warranties set forth in the Credit Agreement
are true and correct on and as of such date, as if made on such date, except to
the extent that such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct on and as of such earlier date (it being understood that
references therein to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended by this Amendment and after giving effect to the
amendments set forth herein);

(b) the execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, as applicable, of such Loan Party;

(c) this Amendment has been duly executed and delivered by such Loan Party; and

 

3



--------------------------------------------------------------------------------

(d) no Default or Event of Default has occurred, is continuing or would exist
after giving effect to this Amendment.

ARTICLE IV

Effectiveness

Section 4.1 Effective Date. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which:

(a) the Administrative Agent shall have received counterparts to this Amendment
duly executed and delivered by facsimile transmission or electronic mail (in
“.pdf” or similar format) by each Loan Party, the Administrative Agent and the
Required Lenders; and

(b) the aggregate commitments under the Senior Unsecured Revolving Credit
Agreement, dated as of November 16, 2015, among the Loan Parties, the
Administrative Agent and the lenders thereto, as amended, have been reduced to
no more than US$3,000,000,000.

Section 4.2 Fees.

(a) The Loan Parties shall pay or cause to be paid to the Administrative Agent,
for the account of each Lender that delivers an executed counterpart to this
Amendment on or before January 31, 2018 (each, a “Consenting Lender”) an
amendment fee equal to 0.10% of the sum of such Consenting Lender’s outstanding
Loans under the Credit Agreement (the “Consenting Lender Loans”) as of the
Amendment Effective Date, which fee shall be earned on the Amendment Effective
Date and due and payable within two Business Days of the Amendment Effective
Date; provided that upon any assignment or transfer of any Consenting Lender
Loans; the assignee or transferee shall become the Consenting Lender with
respect to such Consenting Lender Loans.

(b) The Loan Parties shall pay or cause to be paid to the Administrative Agent,
for the account of the Consenting Lenders, an additional amendment fee equal to
0.10% of the sum of such Consenting Lender’s Consenting Lender Loans under the
Credit Agreement as of March 31, 2018 (or, at the election of the Borrower, on
such earlier date the Borrower may elect in its sole discretion to pay such
fee), which fee shall be earned on March 31, 2018 and due and payable on
April 2, 2018 (or, at the election of the Borrower, on such earlier date the
Borrower may elect in its sole discretion).

(c) The Loan Parties shall pay or cause to be paid to the Administrative Agent,
for the account of the Consenting Lenders, an additional incentive fee to each
Consenting Lender that delivers an executed counterpart to this Amendment on or
before January 26, 2018 (subject to the proviso at the end of Section 4.2(a))
equal to (i) 0.05% of the sum of such Consenting Lender’s Consenting Lender
Loans as of the Amendment Effective Date, which fee shall be earned on the
Amendment Effective Date and due and payable within two Business Days of the
Amendment Effective Date and (ii) 0.05% of the sum of such Consenting Lender’s
Consenting Lender Loans as of March 31, 2018 (or, at the election of the
Borrower, on such earlier date the Borrower may elect in its sole discretion to
pay such fee), which fee shall be earned on March 31, 2018 and due and payable
on April 2, 2018 (or, at the election of the Borrower, on such earlier date the
Borrower may elect in its sole discretion).

 

4



--------------------------------------------------------------------------------

(d) For the avoidance of doubt, all fees under this Section 4.2 shall be due and
payable to the applicable Consenting Lender with respect to their Consenting
Lender Loans (determined in accordance with this Section 4.2) taking into
account any assignments or transfers of such Consenting Lender Loans after the
signature by a Consenting Lender as set forth in Section 4.2(a).

Section 4.3 Expenses. The Loan Parties shall pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Lenders,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and the Lenders, in connection with this Amendment.

Section 4.4 Notification. The Administrative Agent shall notify the Loan Parties
and the Lenders of the Amendment Effective Date and such notice shall be
conclusive and binding.

ARTICLE V

Miscellaneous

Section 5.1 Effect of Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Credit Agreement or Loan Documents are intended
or implied and in all other respects the Credit Agreement and Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent of conflict between the terms of this
Amendment and the Loan Documents, the terms of this Amendment shall control. The
Credit Agreement and this Amendment shall be read and construed as one
agreement.

Section 5.2 Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Amendment.

Section 5.3 Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

Section 5.4 Severability. Any provisions of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 5.5 Reference to the Effect on the Loan Documents. Upon the
effectiveness of this Amendment, (a) each reference in the Credit Agreement to
this “Agreement,” “hereunder,” “hereof,” “herein” or words of similar import and
(b) each reference in any other Loan Document to “the Credit Agreement”, shall
mean and be a reference to the Credit Agreement as amended by this Amendment.

Section 5.6 Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment.

Section 5.7 Counterparts; Electronic Signatures. This Amendment may be executed
by one or more parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission or electronic mail (in “.pdf” or similar
format) shall be effective as delivery of a manually executed counterpart
hereof.

 

5



--------------------------------------------------------------------------------

Section 5.8 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Amendment and the rights and obligations of the parties under this
Amendment shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. To the
extent that any Loan Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Loan Party hereby
irrevocably waives such immunity in respect of its obligations under this
Amendment. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Amendment shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment against any Borrower or the Guarantor or any of their respective
properties in the courts of any jurisdiction to enforce a judgment obtained in
accordance with this Section.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 11.01 of the Credit Agreement. In
addition, each Loan Party (other than Teva USA) hereby irrevocably designates,
appoints and empowers Teva USA (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any kind and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Amendment or any other Loan Document. By executing this
Amendment, Teva USA hereby irrevocably accepts such designation, appointment and
agency, which shall remain in full force and effect until such time as Teva USA
ceases to be a Borrower under the Credit Agreement (at which time each Loan
Party shall designate a replacement Process Agent satisfactory to the
Administrative Agent (and deliver the appropriate documentation in respect
thereof as reasonably requested by the Administrative Agent)). Such service may
be made by mailing (by registered or certified mail, postage prepaid) or
delivering a copy of such process to such Person in care of the Process Agent at
the Process Agent’s above address, and such Person hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. As an
alternative method of service, each Loan Party irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
(by registered or certified mail, postage prepaid) of copies of such process to
the Process Agent or such Person at its address specified in Section 11.01 of
the Credit

 

6



--------------------------------------------------------------------------------

Agreement. Nothing in this Amendment will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.

[Remainder of this page intentionally left blank]

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

TEVA PHARMACEUTICAL INDUSTRIES

LIMITED

By:  

/s/ Eran Ezra

  Name: Eran Ezra   Title: Senior Vice President, Head of Global Treasury, Risk
Management and Insurance By:  

/s/ Michael McClellan

  Name: Michael McClellan   Title: Executive Vice President, Chief Financial
Officer TEVA PHARMACEUTICALS USA, INC. By:  

/s/ Deborah A. Griffin

  Name: Deborah A. Griffin   Title: Senior Vice President, Finance and Chief
Financial Officer By:  

/s/ Gudjon Gustafsson

  Name: Gudjon Gustafsson   Title: Head of Treasury

TEVA PHARMACEUTICAL FINANCE

NETHERLANDS III B.V.

By:  

/s/ Richard Daniell

  Name: Richard Daniell   Title: Managing Director By:  

/s/ David Vrhovec

  Name: David Vrhovec  

Title: Managing Director

TEVA FINANCE SERVICES B.V. By:  

/s/ Gudjon Gustafsson

  Name: Gudjon Gustafsson   Title: Managing Director By:  

/s/ David Koch

  Name: David Koch  

Title: Managing Director

[Signature Page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

TEVA FINANCE SERVICES II B.V. By:  

/s/ Gudjon Gustafsson

  Name: Gudjon Gustafsson   Title: Managing Director By:  

/s/ David Koch

  Name: David Koch   Title: Managing Director

TEVA CAPITAL SERVICES SWITZERLAND

GMBH

By:  

/s/ Gudjon Gustafsson

  Name: Gudjon Gustafsson   Title: General Manager By:  

/s/ David Koch

  Name: David Koch   Title: President of the Managing Officers

[Signature Page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK N.A., as Administrative Agent By:  

/s/ Rizwan Shaikh

  Name: Rizwan Shaikh   Title: Managing Director

[Signature Page to Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

[Signature pages of Lenders omitted and on file with the registrant]

[Signature Page to Amendment to Term Loan Credit Agreement]